 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                        CENTRAL DISTRICT OF CALIFORNIA
 6
                                              Case No. 8:17-CV-1487 (VEB)
 7
     L. VINCENT GLOSSIP, II,
 8
                          Plaintiff,          JUDGMENT
 9
     vs.
10
     COMMISSIONER OF SOCIAL
11   SECURITY ADMINISTRATION,

12                        Defendant.

13
           For the reasons set forth in the accompanying Decision and Order, it is hereby
14
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
15
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
16
     Commissioner’s request for an order affirming the Commissioner’s final decision
17
     and dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor
18

19

20                                            1

                 JUDGMENT – GLOSSIP v COMMISSIONER 8:17-CV-01487-VEB
 1   and this case is REMANDED for calculation of benefits; and (4) this case is

 2   CLOSED without prejudice to a timely application for attorneys’ fees and costs.

 3         DATED this 5th day of March, 2019,

 4

 5                                      /s/Victor E. Bianchini
                                        VICTOR E. BIANCHINI
 6                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                            2

                 JUDGMENT – GLOSSIP v COMMISSIONER 8:17-CV-01487-VEB
